JUSTICE TULLY, dissenting: I respectfully dissent from the majority’s view that petitioner was not a tenured teacher. In this case I feel that the petitioner, Diana Abernathy, was a teacher at the time of her termination. Petitioner testified in her deposition that she held a business degree in business education. In her summary judgment motion, she further stated that she was regularly and continuously identified as and treated as a teacher by respondent. Moreover, several factors were presented which raised a genuine issue of material fact as to petitioner’s status as a teacher, including: (1) a letter from the superintendent, informing her that she was selected for continued probationary employment, which leads to tenure; (2) the superintendent’s letter advising her that she had been selected for tenure; (3) a notice of remedy, only sent to tenured teachers, was issued to her regarding her performance; (4) the requirement that petitioner execute a loyalty oath that was required of teachers; and (5) respondent’s evaluation of petitioner on a teacher evaluation form. For all of the foregoing reasons, I would hold that petitioner was a teacher at the time of her termination and the decision of the circuit court should be affirmed.